                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                WESTERN DIVISION

DERRICK LAMONT ALLEN                                                               PLAINTIFF

v.                            Case No. 4:18-cv-00631-KGB-BD

S. BROWN, Transport Deputy,
Pulaski County Jail                                                              DEFENDANT

                                         JUDGMENT

       Pursuant to the Order entered on this date, it is considered, ordered, and adjudged that

plaintiff Derrick Lamont Allen’s complaint is dismissed without prejudice (Dkt. No. 1).

       It is so adjudged this 23rd day of June, 2021.


                                                        __________________________________
                                                        Kristine G. Baker
                                                        United States District Judge
